Title: To George Washington from Major Henry Lee, Jr., 20 July 1780
From: Lee, Henry Jr.
To: Washington, George


					
						sir.
						Mon: Courthouse [N.J.] 20th July 1780
					
					I have the honor of your Excelly’s letr of the 19th.
					I conceiv’d it a matter of delicacy in communicating with H. quarters, unless advised so to do by Gen. Forman to whom the business had been committed.
					But sir this matter is now done away & I shall do every thing in my power to execute your orders. Our situation here is disagreeable & perilous for want of Infantry. Disagreeable because we cannot potect the people on the shore from depredation, & perilous because the country is so environed by water as to admit probable attempts from the enemy. Our only protection is distance & diversifying our quarters. This we

attend to. I relate our situation not with a view to obtain infantry, but to apologize for any accident that may befall us. Capt. Dennis & pilots will set out on the morrow for H. quarters.
					The Brtish fleet has returned to their old position off the hook—I beleive they were but a few leagues from the land & were only beating off & on—three frigates continued their course easterly, & are not yet returned. We hear this evening they have detached to S. Carolina—I hope to be able to give you the particulars of this in the morning by Capt. Dennis.
					In my letr of the 18th I gave your Excelly a list of the fleet.
					From my subsequent enquirys I beleive it to be true.
					If the F. fleet is not expected Shortly, I think it would be pos⟨sible⟩ to drive the cattle for ⟨mutilated⟩ distance along the shore ⟨mutilated⟩ the country. I have the honor to be with perfect respect Your Exclys ob. h: sert
					
						Henry Lee Junr
					
				